SEPARATION AGREEMENT

Odimo Incorporated, a Delaware corporation (“Company”) and Alan Lipton
(“Executive”) hereby enter into this Separation Agreement (“Separation
Agreement”) agreeing as follows:

1. SEPARATION DATE; EMPLOYMENT AGREEMENT; INDEMNIFICATION AGREEMENT.

(a) Separation Date. The parties agree that Executive’s last day of employment
with the Company is May 11, 2006 (the “Separation Date”).

(b) Employment Agreement. Executive and the Company acknowledge and agree that
the Amended and Restated Employment Agreement dated August 27, 2004 between the
Company and the Executive (the “Employment Agreement”) is terminated subject to
those provisions which the parties have agreed shall survive the termination as
set forth herein. Executive further agrees that effective as of the Separation
Date, the Executive shall maintain his position as the Chairman of the Board of
Directors of the Company, which position shall be a non-employee role. Executive
further agrees that effective as of the Separation Date,the Executive resigns
from all officer positions with the Company and any of its subsidiaries and
affiliates and agrees to take such further actions, including, signing any
letters or other documents on or after such date effecting such resignations.

(c) Indemnification Agreement. Executive and the Company acknowledge and agree
that the Indemnification Agreement dated February 14, 2005 between the Executive
and the Company (the “Indemnification Agreement”) shall continue in force and
effect.

2. CONSIDERATION PERIOD. Executive acknowledges that Executive was given this
Separation Agreement to consider on May 11, 2006 and that Executive has
twenty-one (21) days to consider whether to sign this Separation Agreement.
Executive is hereby advised to consult an attorney before signing this
Separation Agreement. If Executive signs this Separation Agreement before the
expiration of twenty-one (21) days, he agrees that he will have done so
voluntarily.

3. EFFECTIVE DATE. Executive may accept this Separation Agreement only by
signing and dating this Separation Agreement in the spaces provided and
delivering the Separation Agreement to the Company, Attention: Amerisa Kornblum,
Secretary and Chief Financial Officer, 14150 NW 14th Street, Sunrise, Florida
33323 no later than Company’s normal close of business on the later of (a) the
twenty-second (22nd) day following Executive’s receipt of this Separation
Agreement or (b) if the twenty-second (22nd) day following receipt is a
Saturday, Sunday or legal holiday in the State of Florida, the next day that is
not a Saturday, Sunday or legal holiday. Time is of the essence as it pertains
to this Section 3. The “Effective Date” of this Separation Agreement shall be
the eighth (8th) day after the date on which Executive signs and delivers the
Separation Agreement pursuant to this Section, so long as Executive has not
revoked the Separation Agreement pursuant to Section 4 below.

4. REVOCATION. Executive may revoke this Separation Agreement at any time within
seven (7) days after signing and delivering it to the Company by notifying the
Company, Attention: Amerisa Kornblum, Secretary and Chief Financial Officer
14150 NW 14th Street, Sunrise, Florida 33323, in writing of Executive’s decision
to revoke.

5. SEPARATION BENEFITS. Provided that Executive satisfies the conditions of this
Separation Agreement and does not revoke this Separation Agreement, the Company
shall:

(a) Pay to Executive his unpaid salary and vacation pay, including any accrued
amounts, through the Separation Date. Such amount will be paid at the next
regular pay period after the Separation Date.

(b) For the period commencing with the Separation Date through the one year
anniversary thereof, the Company shall cover and pay up to $1,500 monthly for
Executive’s and his Dependent’s benefits under the Consolidated Omnibus Budget
Reconciliation Act (a/k/a COBRA).

As used herein, a “Dependent” is a dependent of the Executive enrolled and
qualified in the Company’s medical, dental and/or vision plans immediately prior
to the Separation Date and will only continue to be a “Dependent” hereunder for
as long as he or she continues to be qualified as outlined in the applicable
health plan documents. The Company reserves the right from time to time to
require proof from the Executive that Executive’s Dependents are still
considered qualified under the applicable health plan documents.

6. STOCK OPTIONS. Executive and the Company acknowledge and agree that all stock
options granted to Executive shall be cancelled and of no further force or
effect.

7. RELEASE.

(a) Subject to Executive’s right to revoke this Separation Agreement as stated
above, and subject to Executive’s rights to enforce the terms of this Agreement,
Executive knowingly and voluntarily releases and forever discharges the Company,
its subsidiaries, its affiliates, subsidiaries, divisions, successors and
assigns, and their current and former partners, affiliates, owners, agents,
officers, directors, employees, attorneys, successors and assigns, individually
and in their corporate capacities (“Releasees”), of and from any and all claims
that are employment related known or unknown, that Executive, his heirs,
executors, administrators, successors and assigns, have or may have as of the
Separation Date, including, but not limited to, any alleged violation of: The
Age Discrimination in Employment Act of 1967; Title VII of the Civil Rights Act
of 1964; The Civil Rights Act of 1991; Sections 1981 through 1988 of Title 42 of
the United States Code; The Employee Retirement Income Security Act of 1974; The
Immigration Reform and Control Act; The Americans with Disabilities Act of 1990;
The Occupational Safety and Health Act; The Fair Credit Reporting Act; The
Florida Human Rights Act; any other federal, state, local or other civil or
human rights law; or any other local, state or federal law, regulation or
ordinance, and/or public policy, contract, tort or common law. Moreover,
although Executive retains the right to file a charge of discrimination,
Executive will not be entitled to receive any relief, recovery or monies in
connection with any complaint, charge or legal proceeding brought against
Releasees, including attorneys’ fees, without regard to the party or parties who
have instituted any such complaint, charge or legal proceeding, to the extent
permitted by law. This release includes any and all employment related claims
known to the Executive that might exist at the Separation Date, These rights and
claims do not include any rights or claims outside his capacity as an employee
such as a lender or shareholder or which arise after the Separation Date, or any
rights the Executive has (if any) under any retirement benefit plan sponsored by
Company, and do not include any rights or claims (including, without limitation,
any claims for indemnification) existing under this Separation Agreement or the
Indemnification Agreement. The Company shall continue to be bound by the
obligations set forth in Article XIII (J) of the Employment Agreement and such
provision shall remain binding and enforceable during the periods set forth
therein. Defined terms as used in this Article XIII (J) shall have the specific
meanings as defined in the Employment Agreement.

(b) Subject to the Company’s rights to enforce this Agreement, the Company
knowingly and voluntarily releases and forever discharges the Executive, of and
from any and all claims known to the Company, that the Company or its successors
and assigns, have or may have as of the Separation Date. This release includes
any and all claims known to the Company that might exist at the Separation Date.
These rights and claims do not include any rights or claims which arise after
the Separation Date or any rights or claims to enforce this Agreement.

8. INDEMNIFICATION/INSURANCE. To the fullest extent permitted by law and the
Company’s Certificate of Incorporation and by-laws and in addition to any rights
of the Executive under the Indemnification Agreement, the Company shall promptly
indemnify the Executive for all amounts (including without limitation,
judgments, fines, settlement payments, losses, damages, costs and expenses
(including reasonable attorneys’ fees and costs) incurred or paid by the
Executive in connection with any action, proceeding, suit or investigation
arising out of or relating to the past performance by Executive of services for
the Company or any of its subsidiaries or affiliates, including as a director,
officer or employee of the Company or any such subsidiary or affiliate. The
Company shall continue to cover the Executive under its Director and Officers
Insurance coverage at the same level of coverage as shall be provided, from time
to time, to officers and directors of the Company, in accordance with, and
subject to the limitations of such coverage, for a period of six (6) years
beginning on the Separation Date. In the event of a covered claim, the Company
shall pay any deductible that is required under such coverage.

9. COOPERATION. Executive shall, when requested by the Company, fully cooperate
with the Company or any affiliate in effecting a smooth transition of
Executive’s responsibilities to others. Executive will promptly and fully
cooperate with the Company or any affiliate and its representatives in any
dispute, litigation, arbitration, administrative or similar proceeding with
respect to claims arising from events occurring or alleged to have occurred
during his employment with the Company, including that certain litigation
styled: In Re: Odimo, Inc. Securities Litigation. If the Executive is contacted
as a potential witness to any claim or in any litigation involving the Company,
the Executive will notify the Company of any such contact or request within two
(2) days after learning of it and will permit the Company to take all steps it
deems to be appropriate, if any, to prevent the Executive’s involvement, or to
be present during any such discussions. This section does not prohibit the
Executive’s participation as a witness to the extent otherwise legally required,
but does require that the Executive provide the Company with notice and the
opportunity to object and/or participate. Before the Executive discloses any
Company information or engages in any other activity that could possibly violate
this Agreement, Executive shall discuss Executive’s proposed actions with the
Company’s Secretary and Chief Financial Officer who will advise the Executive in
writing whether the proposed actions would violate this Agreement.

10. OBLIGATIONS AND RESTRICTED ACTIVITIES. In consideration of the benefits as
set forth herein, and other good and valuable consideration, the adequacy of
which the Executive acknowledges, the Executive, intending to be legally bound,
agrees to continue to be bound by the obligations and restrictions as set forth
in Articles IX and XIII (B) and (J) of the Employment Agreement and such
provisions shall remain binding and enforceable during the periods set forth
therein. Defined terms as used in those Articles IX and XIII (B) and (J) shall
have the specific meanings as defined in the Employment Agreement.

11. GENERAL

(a) Other than as set forth herein, this Separation Agreement contains the
entire agreement of the Company with the Executive and replaces all prior and
contemporaneous agreements, communications and understandings, whether written
or oral, with respect to Executive’s employment with Company and its termination
and all related matters, including the Employment Agreement except for those
provisions which the parties have agreed shall survive. The parties further
agree that no amendment or modification of this Separation Agreement shall be
valid or binding upon wither of them unless made in writing and signed by all
parties hereto. Except to the extent expressly set forth herein, this Separation
Agreement does not affect ongoing rights and obligations of the Company under
the Indemnification Agreement.

(b) This Separation Agreement shall be binding upon and inure to the benefits of
the parties hereto and their respective heirs, representatives, successors,
transferees and assigns forever. This Separation Agreement shall not be
assignable by the Executive but shall be freely assignable by the Company,
provided that any assignment by the Company shall expressly provide that (i) the
assignee affirmatively assumes all the obligations, duties and responsibilities
imposed upon the Company pursuant to this Separation Agreement and (ii) the
Company is not in any manner relieved of any such obligations, duties or
responsibilities hereunder.

(c) The Company and the Executive intend for every provision of the Separation
Agreement to be fully enforceable. If a court with jurisdiction of this
Separation Agreement determines that all or part of any provision of this
Separation Agreement is unenforceable for any reason, the Company and the
Executive intend for each remaining provision and part to be fully enforceable
as though the unenforceable provision or part had not been included in this
Separation Agreement.

(d) This Separation Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to the conflict of laws
principles thereof.

(e) This Separation Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.

12. EXECUTIVE’S FULL REVIEW. Executive acknowledges that he has read this entire
Separation Agreement, that he fully understands its meaning and effect, that his
counsel has answered any questions he may have, that no promises or
representations have been made to him by any person to induce him to enter into
this Separation Agreement other than the express terms set forth herein, and
that he has voluntarily signed this Separation Agreement.

IN WITNESS WHEREOF, Executive and a duly authorized representative of the
Company have signed this Separation Agreement to be effective as provided
herein.

          ODIMO INCORPORATED     By: /s/ Amerisa Kornblum   EXECUTIVE
—
  /s/ Alan Lipton
Name: Amerisa Kornblum
    —  
Title: Secretary and Chief Financial Officer
  Alan Lipton

Date: May 11, 2006
  Date: May 11, 2006


